Citation Nr: 9926356	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to mustard gas.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the surviving spouse of the 
veteran, timely appealed this determination to the Board.


FINDINGS OF FACT

1.  The death certificate reflects that the veteran died in 
February 1996, at age 73, due to pneumonia; no contributory 
causes of death were listed, and an autopsy was not 
performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  Although the service medical records have apparently been 
destroyed, the evidence does not show, and the appellant does 
not contend, that the veteran had pneumonia during service.

4.  Although the service medical records have apparently been 
destroyed, the evidence does not show, and the appellant does 
not contend, that the veteran had a malignant tumor of the 
brain during his period of active duty service or within the 
one-year presumptive period following his separation from 
active duty.

5.  Even assuming, arguendo, that the veteran was exposed to 
mustard gas during service, as the appellant contends, the 
veteran was not diagnosed as having a disorder for which VA 
established such a presumption of service connection under 
38 C.F.R. § 3.316, and there is otherwise no competent 
medical evidence of a nexus between the mustard gas exposure 
during service and the pneumonia that caused the veteran's 
death.

6.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially or 
materially contributed to cause the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for a malignant tumor), such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 
C.F.R. 3.307, 3.309 (1998).

In addition, service connection may be established on a 
presumptive basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia) if, during active military service, the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition.  38 C.F.R. § 3.316 
(1998).  A veteran can also establish service connection for 
residuals of exposure to such chemicals by showing that a 
disorder was in fact causally linked to such exposure.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; and that it aided or lent assistance 
to the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question on appeal that must be answered with 
respect to any claim for VA benefits, however, is whether the 
appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).

The appellant does not contend, and the evidence does not 
establish, that the veteran had either pneumonia or brain 
cancer in service, or that a malignant tumor of the brain was 
present to a compensable degree within one year after 
service.  Rather, the appellant claims that service 
connection should be established for the cause of the 
veteran's death because he died of pneumonia, which she 
asserts he developed following treatment for brain cancer; 
she maintains that the latter disability was caused by his 
reported exposure to mustard gas during service.  

Initially, the Board notes that the evidence of record does 
not show that the veteran had full-body exposure to nitrogen 
or sulfur mustard or Lewisite during service.  However, even 
assuming, arguendo, that the veteran was exposed to mustard 
gas in service, as the appellant contends, this fact, alone, 
provides no basis for a grant of service connection for the 
cause of the veteran's death.  Here, the Certificate of Death 
identifies pneumonia as the sole cause of death.  Service 
connection on a presumptive basis is not available, as 
neither pneumonia nor brain cancer are among the presumptive 
conditions listed in 38 C.F.R. § 3.316.  Furthermore, the 
record contains no medical opinion establishing a nexus 
between any alleged exposure to mustard gas (or for that 
matter, any other incident of service) and the veteran's 
death.

The earliest evidence of record that the veteran suffered 
from brain cancer is a VA hospital summary, which is dated 
more than 36 years subsequent to the veteran's discharge from 
service.  That report reflects that the veteran was 
hospitalized from May to July 1982, and that, during that 
time, he underwent a craniotomy and subtotal tumor resection.  
Indeed, in her Notice of Disagreement, the appellant 
acknowledged that the cancer was initially diagnosed at the 
VA Hospital in East Orange, New Jersey, in May 1982.  She 
added that the tumor thereafter recurred in 1983 and in 
January 1996.  

Further, the earliest evidence that the veteran had pneumonia 
is in the terminal hospital report, which reflects that the 
veteran was treated at Morristown Memorial Hospital from 
February 8, 1996, until his death on February 29, 1996.  
Indeed, the Certificate of Death, which identifies pneumonia 
as the sole cause of his death, reflects that he suffered 
from the disability for approximately two weeks.

As noted above, there is absolutely no medical evidence of 
record that attributes the veteran's brain cancer to service.  
Moreover, even though the appellant argues that the veteran 
died of pneumonia as a consequence of his treatment for brain 
cancer, there is likewise no evidence that either his 
pneumonia was related to his brain cancer or that the 
pneumonia caused, hastened, or substantially or materially 
contributed to cause his death.  In the absence of competent 
medical evidence indicating that a disability of service 
origin caused, hastened, or substantially or materially 
contributed to cause the veteran's death, the claim for 
service connection is not plausible.

While the appellant may well believe that the cause of her 
husband's death should be service connected, as a lay person 
without the appropriate medical training or expertise, she is 
not competent to render a probative opinion on such a medical 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, the determinative issue involves a 
medical matter, competent medical evidence to the effect that 
the claim is plausible is required.  See Epps, 126 F.3d at 
1468; Grottveit, 5 Vet. App. at 91, 93.  As no such evidence 
has been submitted, the claim must be denied.

In reaching this conclusion, the Board observes that the 
claims file indicates that the veteran's service medical 
records are unavailable as they were apparently destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the VA has a statutory duty to assist 
the veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.

The claims folder reflects that, in addition to requesting 
his service medical records from the NPRC, the RO attempted 
to procure alternative service medical records from the 
Surgeon General's Office and the National Archives and 
Records Administration (NARA).  Further, the RO notified the 
appellant of the absence of the veteran's service medical 
records, and in an April 1998 letter, requested that she 
provide alternative documents that might substitute for the 
veteran's service medical records, including copies of her 
late husband's service medical records, statements from 
military personnel, "buddy" certificates or affidavits, 
medical reports, and letters written during service, etc.; 
she did not respond.  In light of the foregoing, the Board 
finds that the RO has expended sufficient efforts to procure 
alternative service medical records for the veteran.  See 
Hayre v. West, No. 98-7046, slip op. at 15-16 (Fed. Cir. Aug. 
16, 1999).

Moreover, although the appellant argues she is prejudiced by 
the absence of the veteran's service medical records, the 
Board finds otherwise.  In many respects, this case is 
factually similar to Wade v. West, 11 Vet. App. 302 (1998).  
In Wade, the veteran asserted entitlement to service 
connection for bilateral hearing loss and for tinnitus.  In 
affirming the Board's denial of the veteran's appeal on the 
ground that he had not submitted well-grounded claims, the 
Court held that because none of the medical evidence related 
the veteran's current hearing loss or tinnitus to service, 
his claims were not well grounded.

As in Wade, the veteran's service medical records were 
apparently destroyed in the 1973 fire at the NPRC in St. 
Louis.  With respect to the veteran's contention regarding 
the destruction of his service medical records, the Court 
stated,

[T]he appellant argues on appeal that, 
although "the BVA consistently denies 
the origin and nexus" of his current 
conditions, his [service medical records] 
would document the claimed bombing 
incident, and apparently believes that 
the records, which are unavailable due to 
no fault of his own, would be sufficient 
to well ground his claim.  We note 
initially that, for purposes of this 
appeal, we have assumed the truth of the 
appellant's description of the events in 
service.  However, as discussed above, 
the veteran has failed to submit 
sufficient evidence of a causal nexus 
between those events and his current 
condition.  Even if his [service medical 
records] were available, those records 
could not demonstrate the relationship 
between the appellant's alleged in-
service injury and his condition today.

Id., at 306.

Because, in this case, as in Wade, the case turns on whether 
there is competent medical evidence of a nexus between the 
claimed condition (here, the condition resulting in the 
veteran's death) and service, the absence of the veteran's 
service medical records is, in fact, not dispositive of the 
instant appeal.  Hence, any arguments that the absence of the 
veteran's service medical records is, in any way, prejudicial 
to the veteran, are unavailing.

The appellant also has argued that there are outstanding VA 
medical records, which if obtained, would support her claim.  
In this regard, in her June 1997 Substantive Appeal, the 
appellant reported that the veteran developed brain cancer 
"three times after leaving service" and that he received 
treatment for this disability at the East Orange, New Jersey, 
VA Medical Center, as well as at a private facility, 
Morristown Memorial Hospital.  Further, in her January 1997 
Notice of Disagreement, the appellant indicated that he was 
hospitalized to treat his brain cancer in 1982, 1983 and in 
1996.  In this regard, the appellant stated that he was 
veteran was initially treated, at the East Orange, New 
Jersey, VA Medical Center, from May to August 1982.  A review 
of the claims file reveals that, of record, is a copy of a VA 
hospitalization report, which reflects that the veteran was 
hospitalized there from May 27 to July 19, 1982.  In 
addition, a notation on that report, dated on August 9, 1982, 
indicates a copy of that report was made on that date and 
placed in the veteran's chart.  

In connection with her Substantive Appeal, the appellant 
submitted authorizations that indicate that the veteran 
received treatment for his brain cancer at that VA medical 
facility for the disability in September 1983, and thereafter 
at Morristown Memorial Hospital, from January 25 to February 
29, 1996.  In response, the RO attempted to obtain the 
alleged outstanding VA medical records; however, the East 
Orange, New Jersey, VA Medical Center indicated that there 
were no inpatient or outpatient records for the veteran 
during that period.  Finally, as discussed above, the 
veteran's February 1996 terminal hospital report from 
Morristown Memorial Hospital is in the claims folder.  
Moreover, in response to a specific authorization for medical 
records from Morristown Memorial Hospital dated from January 
25, 1996, i.e., prior to February 8, 1996, that private 
hospital responded that the veteran was hospitalized there 
from February 8 to February 29, 1996.  

Accordingly, the Board concludes that the record contains all 
available, relevant medical records and that the appellant is 
not prejudiced by the Board's consideration of this case 
based on the current record.

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that this issue is 
being disposed of in a manner that differs from that employed 
by the RO, which did not specifically deny the claim as not 
well grounded.  However, the Court has held that when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, although the 
RO did not provide the appellant with the legal requirement 
of submitting a well-grounded claim, it did explain that the 
claim was being denied because the evidence did not show a 
relationship between the cause of the veteran's death and 
service.  Thus, the duty to inform the appellant of the 
elements necessary to present a well-grounded claim has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

